Citation Nr: 0940661	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-16 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The Veteran's case was previously before the Board in June 
2008 at which time the issues of service connection for a 
psychiatric disorder and whether new and material evidence 
had been submitted for a claim of entitlement to service 
connection for a heart condition were remanded.  A July 2009 
rating decision granted service connection for paroxysmal 
supraventricular tachycardia.  Consequently, the only issue 
remaining on appeal is service connection for a psychiatric 
disorder.  


FINDING OF FACT

The Veteran does not have a psychiatric disorder that is 
attributable to military service. 


CONCLUSION OF LAW

The Veteran does not have a psychiatric disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in September 2006; a rating 
decision in January 2007; and a statement of the case in May 
2007.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the July 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which lay observation 
is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

According to the applicable regulations, personality 
disorders are not diseases within the meaning of the 
legislation authorizing disability compensation.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2009).  Such a defect cannot be 
service-connected since it is not a disease under the law.  
However, if during service, there is a superimposed disease; 
service connection may be awarded for the resultant 
disability.  VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 
45711 (1990).

The Veteran's service medical records reveal that the 
Veteran's February 1984 entrance examination included a 
normal psychiatric evaluation.  Psychiatric examinations on 
medical examination reports dated in March 1989 and May 1992 
were also normal.  The Veteran denied depression, excess 
worry, and nervous trouble of any sort on reports of medical 
history forms prepared in conjunction with the February 1984, 
March 1989, and May 1992 examinations.  In February 1993 the 
Veteran was noted to have undergone two psychiatric 
evaluations.  He reported some mild transitory situational 
negative moods but was not very elaborative.  Following the 
first examination an Axis I diagnosis was deferred pending a 
full evaluation but the examiner proposed rule out dysthymia 
and an Axis II diagnosis was also deferred but the examiner 
proposed to rule out schizoid personality disorder.  At the 
second examination the Veteran also reported intermittent 
mild negative moods.  Following the second evaluation in 
February 1993 the Veteran was assessed with schizoid 
personality disorder.  The Veteran was also assessed with 
schizoid personality disorder and immature personality traits 
in July 1993.  He was referred a psychiatric evaluation.  
Following a psychiatric evaluation later in July 1993 he was 
assessed with narcissistic and passive aggressive personality 
traits.  The Veteran's April 1995 separation examination 
revealed a normal psychiatric evaluation and he again denied 
depression, excess worry, and nervous trouble of any sort on 
a report of medical history form prepared in conjunction with 
the separation examination.   

Associated with the claims file are VA outpatient treatment 
reports dated from August 2002 to January 2007.  A depression 
screen was positive in August 2002.  The records reveal a 
diagnosis of depression in March 2003, April 2003, and 
October 2003.  

Associated with the claims file are private treatment reports 
from Counseling Services of Eastern Arkansas dated from June 
2004 to March 2005.  The records reveal a diagnosis of 
recurrent severe major depressive disorder without psychotic 
features and avoidant personality disorder.  

Private treatment reports from Forest City Medical Center are 
unrelated to the issue on appeal.

Also associated with the claims file are records from the 
Social Security Administration (SSA).  Most of the records 
are duplicative of the records reported above with the 
exception of a psychological evaluation dated in November 
2003 performed by C. Spellman, Ph.D., and a psychological 
evaluation dated in June 2005 performed by G. DeRoeck, Psy.D.  

Dr. Spellman diagnosed the Veteran with major depressive 
disorder.  He did not provide an opinion as to the etiology 
of the disorder.  

Dr. DeRoeck diagnosed the Veteran with severe major 
depressive disorder without psychotic features versus 
depressive disorder not otherwise specified and avoidant 
personality traits.  Dr. DeRoeck similarly did not provide an 
opinion as to the etiology of the disorder.  

The Veteran was afforded a VA examination in June 2009.  The 
examiner reviewed the claims file.  The examiner diagnosed 
the Veteran with recurrent major depressive disorder without 
psychotic features and schizoid personality disorder.  She 
stated that the Veteran had a history of significant 
depression.  The examiner noted that although there was some 
mention of dysthymic symptoms in the Veteran's service 
medical records from 1993, neither psychiatric nor 
psychological evaluations from service included primary 
diagnoses of clinical depression.  Further the records did 
not document that the Veteran was prescribed medication for 
depression.  Moreover, the records did not contain reports of 
significant depressive symptoms by the Veteran.  The examiner 
noted that the diagnosis of the Veteran's schizoid 
personality disorder dated back to 1993 and he continued to 
meet the criteria for that diagnosis.  The examiner stated 
that the Veteran had significant impairment in occupational 
and social functioning due to his mood disorder and his 
personality disorder.  The examiner noted that it was likely 
that the Veteran's depressive symptoms were related to his 
personality disorder.  The examiner concluded that the 
Veteran's likely developed a depressive disorder due to 
circumstances arising from his characterological traits.  

The Board concludes that greater weight of probative medical 
evidence weighs strongly against a finding that the Veteran 
has a psychiatric disorder related to his military service.  

There is no finding of a diagnosis of a psychosis at any time 
following separation from service to allow for service 
connection on a presumptive basis.  38 C.F.R. §  3.307, 3.309 
(2009).  During service the Veteran was diagnosed with 
schizoid personality disorder.  Personality disorders are not 
diseases within the meaning of the legislation authorizing 
disability compensation and as such a personality disorder 
cannot be service-connected since it is not a disease under 
the law unless during service there is a superimposed disease 
in which case service connection may be awarded for the 
resultant disability.  The Veteran was not diagnosed with any 
psychiatric disorders during his military service.  The VA 
examiner found that although the Veteran endorsed some mild 
dysthymic symptoms during service, a diagnosis of depression 
was not rendered after psychiatric and psychological 
evaluations in service.  Additionally, the first evidence of 
a diagnosis of depression came in 2002, seven years after the 
Veteran separated from service.  Therefore, although the VA 
examiner noted that the Veteran's likely developed a 
depressive disorder due to circumstances arising from his 
characterological traits, the examiner specifically indicated 
that a depressive disorder was not present while the Veteran 
was in service.  That examiner's opinion that the Veteran's 
depression is related to the personality traits does not 
service to establish service connection because it merely 
shows that the depression that was first diagnosed after 
service manifested after service due to the personality 
disorder.  The Board find that the preponderance of the 
evidence weighs against granting service connection for a 
psychiatric disorder.

The Board acknowledges the Veteran's contention that he 
currently has a psychiatric disorder related to his military 
service.  Certainly, the Veteran can attest to factual 
matters of which he had first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran as 
a lay person has not been shown to be capable of making 
medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  While he 
is competent to report symptomatology of his psychiatric 
disorder, and his testimony in that regard is entitled to 
some probative weight, the competent medical evidence reveals 
that the Veteran's major depressive disorder is not 
etiologically related to his military service.  The Board 
ultimately finds the competent medical evidence to be more 
persuasive than the Veteran's lay contentions as to the 
etiology of his psychiatric disorder.  

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's psychiatric 
disorder was incurred in service or caused or aggravated 
thereby.  Therefore, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2009).




ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


